Beck, J.
i justice of fnstracHoiis: power to give. I. An action was brought before a justice of the peace upon a promissory note. Upon the trial of the cause a jury the justice gave them certain insanctions upon the law of tbe case touching the 0f proof, the preponderance and equipoise of evidence, the legal effect of a contract of warranty upon the sale of goods and the rights of the parties thereunder. These instructions and the ruling of the justice in awarding the affirmative of the issues to defendant are complained of as erroneous in the application for the writ of error, and were made the grounds of the decision of the Circuit Court.
The amount in controversy is less than one hundred dollars. The judge of the Circuit Court, as required by statute, certifies the questions which he desires this court to determine-, they involve the correctness of the instructions given *381by tbe justice of tbe peace; tbe Circuit Court held them correct.
II. No objection was made in the court below, or is made here, based upon tbe want of power of a justice of tbe peace under tbe law to instruct a jury. Tbe parties seem to concede by tbeir silence that a justice of tbe peace may .lawfully instruct a jury called before bim as to tbe law of the case. Does tbe want of objection by tbe parties in this case preclude us from deciding this question?
It will be observed that tbe question involves a matter of power of tbe justice. If be possesses no such power, bis acts in tbe premises are void. If' that be tbe case we cannot in any form recognize bis illegal and void act. Surely we cannot be expected to review tbe decisions of a court in a matter of which it bad no authority, though tbe parties may enter no objection to our taking cognizance of tbe case. We would not be expected to entertain a case involving tbe power of a justice of the1 peace to send a case to a referee. It is our duty to disregard all acts of other courts done without authority. In this ease if we find tbe decision of. tbe justice in excess of bis power, we will not recognize it. Our action in this respect cannot be controlled by tbe silent assent of tbe parties and tbe request of tbe Circuit Court.
III. Has a justice of tbe peace power to instruct a jury called before bim for tbe trial of a cause? Tbe power is not conferred by statute. He possesses only such powers as are enumerated in tbe Code. See § 3516.
Tbe instruction of tbe jury involves a question of power. It is done in tbe exercise of judicial functions. Tbe power is conferred upon tbe District and Circuit Courts by statute. Code, § § 2784-2789. It is not conferred upon justices of tbe peace; they, therefore, possess no such powers. It would be absurd to bold that these inferior courts are clothed with power to instruct tbe jury while they cannot enforce obedience to tbeir instructions; they cannot arrest judgment or grant new trials. Code,' § 3550.
*382Code, § 3516, provides that all proceedings prescribed for the Circuit Court shall be pursued in justices’ courts. This-does not confer power; it relates to the manner of the exercise of power. The term “ proceedings ” does not relate to matters pertaining to the powers of the court, but to the form and manner of the exercise of power. The same section declares that justices have only the powers enumerated in the Code. This section gives no support to the position that justices may instruct juries in trials before them; we know of no provision of the statute that does. We are aware of the fact that a work upon justices of the peace recognizes their power .to instruct juries. See Iowa Justice, by Conklin & Bissell, p. 442. We are very certain that the doctrine has not been approved by the courts of the State.
IY. We are next to determine what disposition we shall make of the case, finding as we do that the justice had no authority to direct the jury as to their verdict.
It was the duty of the Circuit Court upon discovering by the return of the justice that he had exceeded his authority, whereby the trial as required by law was defeated, to remand the cause for a new trial in accord with the law. As the error of the justice consisted in exceeding his authority, the court should have corrected it, even though the parties made no objections based thereon. The same considerations require us to notice the error in the absence of objections, and to remand the cause to the Circuit Court for proceedings in harmony with this opinion; which is accordingly done.
Reversed.